Citation Nr: 1606331	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.              He died in 2009.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Philadelphia, Pennsylvania.  The case was later transferred to the Atlanta RO.  An October 2015 Travel Board hearing was held before the undersigned.  The record was held open 60 days later to submit additional evidence with waiver of consideration by the Agency of Original Jurisdiction (AOJ), which the appellant timely provided.  


FINDING OF FACT

A disability from service, including claimed posttraumatic stress disorder (PTSD) as claimed, did not cause or substantially and materially contribute to the cause of the Veteran's death from liver cancer.


CONCLUSION OF LAW

The criteria are not met to establish service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304(f), 3.312 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102 , 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

The appellant has been provided satisfactory and timely VCAA notice, including pertaining to a claim for service connection for cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Moreover, all measures have been undertaken to assist the appellant with development of this matter, including obtaining VA outpatient treatment records.  Explained in more detail below, a VA medical opinion is not necessary to reach a decision in this claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The appellant has provided personal statements.  The appellant testified at a Board hearing, during which she received proper assistance with development of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A.                    § 1310; 38 C.F.R. § 3.312(a).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports. Id.  A service-connected disability will be considered the principal cause of death when it was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).                A contributory cause of death is inherently one not related to the principal cause, but which contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that a contributing cause shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c). 

The Veteran was not service-connected for any disabilities during his lifetime.  In an unappealed March 2005 rating decision VA denied an original claim for entitlement to service connection for PTSD.  

The Veteran died in November 2009, from the immediate cause of death of hepatocellular carcinoma (liver cancer).  The approximate interval between onset and death was unknown.  There were no contributing causes of death listed.  An autopsy was not performed.

The appellant argues that service connection for cause of the Veteran's death is warranted because he had PTSD due to service, which contributed to his death due to liver cancer.  According to the appellant, PTSD was due to combat service and other hazardous duties in the Dominican Republic during the mid-1960s, including being required to carry and use weapons which was something for which the Veteran had not directly been trained.  

The appellant argues further that PTSD then caused or contributed to primary cause of death from hepatocellular carcinoma, in part, because PTSD brought on a pattern of substance abuse, which led to liver problems from contaminated drug paraphernalia.  It is additionally contended that the Veteran avoided seeking timely medical treatment for liver cancer as the result of symptoms from his PTSD.  The appellant contends that PTSD medications themselves contributed to final illness.

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A.           § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required.  See Cohen, 10 Vet. App. 128, 146-47 (1997).  The one exception to this is for stressors claimed as due to the veteran's fear of hostile military or terrorist activity, where a VA psychiatrist or psychologist confirms that the stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the incident.  38 C.F.R. § 3.304(f).

As indicated previously, entitlement to service connection for PTSD was denied in March 2005.  The reasons were no confirmed diagnosis of PTSD, and no verified stressor.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105 (West 2014).

At the time of that 2005 rating decision, the Veteran had been seen by several VA mental health treatment providers.  The diagnosis was overwhelmingly and repeatedly that of substance abuse and the Veteran received continuing substance abuse treatment.  A March 2004 social work consult noted that the Veteran reported a stressor of placing wirelines for telecommunications while in the line of fire.  The diagnoses reached, however, was not posttraumatic stress disorder, but rather were addictive (cocaine dependence, opiate dependence), and depressive disorders.  In August 2004 before another VA social worker the Veteran reported while in service in the Dominican Republic that he had to participate in returning fire against an offensive started by the guerilla soldiers in that country.  He further described witnessing the death of a civilian.  He described another nonservice-related related trauma seven years previous of being attacked by a group of teenagers in Atlanta.  In this instance the diagnosis was PTSD, prolonged.  There are no other mental health or medical records which provide further evidence in support of the claim.

Having reviewed the evidence, and under applicable law, the Board must deny the claim on appeal.  Considering what has been alleged and the available evidence, basically there is no plausible and provable theory that the cause of the Veteran's death is related to service.  To begin with, service connection for PTSD would first have to be established, but evidence does not support this.  The general diagnosis is substance abuse.  VA law precludes service connection for substance abuse as willful misconduct.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d).  There is an exception for where clearly secondary to service-connected mental health disability, but that was never met here.  

Even considering the one PTSD diagnosis made,  the Veteran does not have a confirmed stressor.  Combat service was never verified, despite unsuccessful efforts during the Veteran's lifetime to have his DD Form 214 corrected.  Personnel records prove service in the Dominican Republic for a time, but no details are offered.  Moreover, the Board takes judicial notice of the fact that much of the civil conflict in the Dominican Republic had ceased by the time the Veteran transferred there.  The Veteran provided few details either that would have supported AOJ attempt at independent corroboration.  So there is no verified combat service, or other verified stressor.  Also, even under liberalized regulations that do not require independent corroboration, there is no benefit here - the August 2004 social worker, the one who did diagnose PTSD, did not clearly link PTSD to in-service stressors; and further, only a VA psychiatrist or psychologist by regulation can link a PTSD diagnosis to an uncorroborated hostile enemy encounter from service.  See 38 C.F.R. § 3.304(f)(3) ("If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder...")

In short, the preponderance of the evidence is against entitlement to service connection for PTSD, particularly when the overwhelming diagnosis is that the Veteran suffered from a substance abuse disorder.  

Even assuming that PTSD could be linked to the Veteran's service, however, there would remain the question of whether posttraumatic stress disorder somehow contributed to the cause of death from liver cancer.  There is no competent evidence linking substance abuse to PTSD, and as such there is no basis to conclude that the cause of the Veteran's death, i.e., liver cancer, is related to service.  As to the appellant's other assertions, there is no competent evidence to suggest that the Veteran either delayed treatment because of his PTSD, or that any liver disorder worsened from PTSD medications.  The appellant herself asserts this occurred, and the Board recognizes her theory, but ultimately the question of impact of psychological condition on a physical ailment, particularly the impact of specific psychotropic medications, is a matter best settled by medical expert opinion.  Any medical opinion on what transpired in this case, given the lack of available information, absence of service connection for PTSD and/or substance abuse, and less than definitive factual relationship or connection to service, would be no more than a resort to speculation.  Simply put, the preponderance of the evidence is against the claim.  

Accordingly, entitlement to service connection for the cause of the Veteran's death is denied.  The benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


